             Case 1:19-cv-00348 Document 1 Filed 02/11/19 Page 1 of 13



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
                                 (CIVIL DIVISION)
____________________________________
                                      )
ROY MITCHELL, JR.                     )
908 Hall Station Drive                )
Bowie, MD 20721,                      )
                                      )
                                      )
       Plaintiff,                     )     Civil No.:____________________
                                      )
       v.                             )
                                      )
SONNY PERDUE,                         )     Jury Demanded
Secretary,                            )
U.S. Department of Agriculture,       )
                                      )
                                      )
       Defendant.                     )
                                      )

                                            COMPLAINT

        COMES NOW the Plaintiff Roy Mitchell, by and through his undersigned counsel, and

sues Defendant Sonny Perdue, Secretary, U.S. Department of Agriculture for the cause of action

stated as follows:

                                INTRODUCTORY STATEMENT

        1.      Plaintiff Roy Mitchell (“Plaintiff” or “Mr. Mitchell”) brings this civil action

pursuant to the Rehabilitation Act of 1973, 29 U.S.C. 794 (“the Rehabilitation Act”) and Title

VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e, et seq. for

relief based upon being subjected to a hostile work environment and discriminatory treatment on

the basis of his disability and retaliation for prior protected activity.

        2.      Defendant, Sonny Perdue, Secretary, U.S. Department of Agriculture

(“Defendant”) discriminated against Plaintiff by subjecting him to discriminatory treatment on


                                                    1
            Case 1:19-cv-00348 Document 1 Filed 02/11/19 Page 2 of 13



the basis of his disability denied him a reasonable accommodation based on his disability and

retaliated against Plaintiff and subjected him to a hostile work environment during the course of

his employment with the U.S. Department of Agriculture.

                                                PARTIES

       3.      Plaintiff Roy Mitchell is currently domiciled at 908 Hall Station Drive, Bowie,

MD 20721, and is a United States citizen. At all relevant times, Mr. Mitchell was an employee

of the U.S. Department of Agriculture.

       4.      Defendant Sonny Perdue is being sued in his official capacity as the Secretary of

the U.S. Department of Agriculture. The U.S. Department of Agriculture is a Department of the

United States Government, and is headquartered at 1400 Independence Avenue, S.W.

Washington, DC 20250.

       5.      Defendant is directly liable for the discriminatory acts or omissions of its agents,

servants and employees while acting within the course and scope of its employment, under the

theory of Respondeat Superior.

                                    JURISDICTION AND VENUE

       6.      This Court has jurisdiction over this Complaint pursuant to 29 U.S.C. Section

791, Section 201 of the Congressional Accountability Act and pursuant to Section 2000 et.

and 28 U.S.C. Sections 1331, 1337 and 1343, §1367, and 42 U.S.C §§ 2000e-5. Venue is

appropriate and based on the fact that a substantial part of the actions complained herein are the

result of actions and employment practices of Defendant, a federal government Agency that

operates within the District of Columbia.

       7.      Venue is proper in the District of Columbia under 42 U.S.C. § 2000e-5(f)

(3), incorporated in 42 U.S.C. § 2000e-16(d), because the events giving rise to the claims



                                                 2
             Case 1:19-cv-00348 Document 1 Filed 02/11/19 Page 3 of 13



occurred in the District of Columbia, and because the relevant employment records are in the

District of Columbia.

                                    EXHAUSTION OF REMEDIES

       8.      Plaintiff has exhausted all of his administrative remedies related to this case.

       9.      On or about June 13, 2016, Plaintiff timely initiated EEO contact for

discrimination and hostile work environment based on disability and retaliation.

       10.     On or about August 17, 2016, the Defendant issued Plaintiff a Notice of Right to

File a Discrimination Complaint.

       11.     On or about September 1, 2016, Plaintiff timely filed a Formal EEO Complaint

against the Defendant on the basis of disability discrimination and reprisal.

       12.     On or about August 17, 2016, the Defendant issued an Acknowledgement Letter

regarding the Defendant’s receipt of the Discrimination Complaint.

       13.     On or about September 6, 2016, the Defendant issued an Acceptance Letter

regarding the EEO Complaint.

       14.     On or about October 28, 2016, Plaintiff sought to amend his complaint. On or

about November 21, 2016, the Defendant amended Plaintiff’s Claims to reflect the “Claims and

Issues” referenced supra.

       15.     On or about February 3, 2017, the Defendant completed its ROI.

       16.     On or about March 24, 2017, Plaintiff timely filed his Request for an EEOC

Hearing.

       17.     On or about July 6, 2018, EEOC Administrative Judge McEvoy issued a Notice of

Proposed Summary Judgment.




                                                 3
             Case 1:19-cv-00348 Document 1 Filed 02/11/19 Page 4 of 13



       18.     On or about October 3, 2018, EEOC Administrative Judge McEvoy issued a

Decision and Order Entering Judgment in favor of the Defendant.

       19.     On or about November 5, 2018, the Defendant issued a Final Order fully

implementing the Decision of EEOC Administrative Judge McEvoy.

       20.     On or about November 13, 2018 Plaintiff received the Defendant’s Final Order

and Notice of Right to File a Civil Action.

       21.     Plaintiff timely files this civil action within ninety (90) days of receipt of the

Defendant’s Final Order.

                                                  FACTS

       22.     At all relevant times herein, Plaintiff served as an IT Specialist, GS-2210-13 at

the AMS, IT, at the Defendant’s location in Washington, D.C.

       23.     Plaintiff has worked in his current position for twenty (20) years and for the

Defendant for twenty-eight (28) years.

       24.     At all relevant times herein, Plaintiff’s first level supervisor was Cedric McLaurie

(hereinafter “McLaurie”), Director of AMS Service Desk and his second level supervisor was

Judith Dudley (hereinafter “Dudley”), Deputy CIO.

       25.     In his position as an IT Specialist, Plaintiff was responsible for Technical Service

Support, serving as an Information Security Officer, Team Lead, Authentication Lead as well as

performing all duties related to IT Work.

       26.     Plaintiff suffers from physical and mental disabilities and is disabled within the

meaning of the Rehabilitation Act of 1973.

       27.     In or about May 2016, Plaintiff suffered a stroke and as a result, the left side of

his body was numb. This was Plaintiff’s physical disability.



                                                  4
                Case 1:19-cv-00348 Document 1 Filed 02/11/19 Page 5 of 13



        28.      Plaintiff’s mental disability is that he suffers from anxiety and depression.

        29.      In or about May or early June 2016, Mitchell had previously alerted his managers

to what he perceived to be discrimination as a result of his disabilities.

        30.      In or about March 2015, Plaintiff told McLaurie that he suffered a stroke and as a

result he also suffered from diagnosed anxiety.

        31.      Plaintiff provided medical documentation to the Defendant confirming his

disabilities.

        32.      In or about June 2016, per his doctor’s recommendation, Plaintiff requested to

telework for four (4) to five (5) days per week. Plaintiff made this request to McLaurie.

        33.      In response to Plaintiff’s request to telework four (4) to five (5) days per week, as

recommended by Plaintiff’s medical professional, on a conference call with multiple other

people present, McLaurie proposed a telework agreement for two (2) days per week.

        34.      McLaurie’s recommendation that Plaintiff be granted telework two (2) days per

week, rather than four (4) to five (5) times per week was in contravention to Plaintiff’s doctor’s

recommendation. Moreover, the four (4) to five (5) days per week could not have caused

Defendant a hardship.

        35.      The Defendant’s reasonable accommodation specialists told McLaurie that it was

policy to allow Mitchell to telework as requested.

        36.      However, McLaurie, proceeded with his own plan to only allow two (2) days per

week of telework.

        37.      The denial of Plaintiff’s request for a reasonable workplace accommodation was

discriminatory because Plaintiff was entitled to a workplace accommodation, his requests were




                                                   5
             Case 1:19-cv-00348 Document 1 Filed 02/11/19 Page 6 of 13



reasonable and Plaintiff’s other co-workers were allowed to telework, were not denied leave nor

were they improperly placed on AWOL status, when they utilized the Defendant’s leave policy.

       38.     In or about May 2016, Plaintiff was unfairly placed on leave restriction by his

supervisor McLaurie.

       39.     In or about May 2016, Plaintiff received a Fully Successful mid-year performance

evaluation from McLaurie.

       40.     In or about May 2016, Plaintiff met with McLaurie and Director Lisa Dukeman

(hereinafter “Dukeman”) regarding the mid-year evaluation.

       41.     Plaintiff was not provided with areas where he needed improvement regarding his

mid-year evaluation.

       42.     During his mid-year evaluation meeting, Plaintiff expressed to McLaurie and

Dukeman that he did not feel well and sought to leave the room, but his pleas were ignored. As a

result, Plaintiff left the room and McLaurie chased after him, yelling at Plaintiff that he “was not

even a man” or words to that effect, scaring Mitchell badly.

       43.     The May 2016, the Fully Successful rating given to Plaintiff did not fairly rate

him given his hard work and dedication. Moreover, prior to going on leave with this disability

Plaintiff received Outstanding and Superior ratings.

       44.     In or about May and June 2016, after Plaintiff suffered his stroke, he asked to go

on a detail. Shortly after requesting to go on said detail, and shortly after his stroke, Plaintiff

began to have significant duties and responsibilities stripped away from him including but not

limited to his leadership duties, team lead duties, facilitation of a system administration monthly

meeting as well as other duties.




                                                   6
                 Case 1:19-cv-00348 Document 1 Filed 02/11/19 Page 7 of 13



        45.       Plaintiff followed up on the detail request to McLaurie and copied other personnel

on the email. As a result, McLaurie stormed into Plaintiff’s office and yelled “this is how you

want to handle this?” or words to that effect. Plaintiff felt threatened and intimidated by these

actions.

        46.       As a result of McLaurie storming into Plaintiff’s office, Plaintiff was very upset

and his condition was exacerbated and he went to see the Defendant’s nurse. As a result,

Plaintiff was sent home for three (3) to four (4) days and subsequently was placed on a number

of medications by his doctor.

                                             COUNT ONE
                                    REHABILITATION ACT of 1973,
                                   as amended, 29 U.S.C. § 794, et seq.
                                  (DISABILITY DISCRIMINATION)

        47.       Plaintiff incorporates all information and allegations contained m the preceding

paragraphs as if fully set forth herein.

           48.     At all relevant times, the U.S. Department of Agriculture was a recipient of

 federal funding within the meaning of the Rehabilitation Act.

           49.     Plaintiff was diagnosed with Anxiety and Depression.

           50.     Plaintiff is a qualified individual with a disability.

           51.     Plaintiff s medical condition substantially limits major life activities; namely,

 his ability to care for himself, ability to concentrate, ability to think, ability to work and sleep.

           52.     Plaintiff s condition is permanent.

           53.     At all relevant times, Plaintiff had the necessary knowledge, skills and

 experience to successfully perform the duties and responsibilities of his position.




                                                      7
               Case 1:19-cv-00348 Document 1 Filed 02/11/19 Page 8 of 13



         54.     By its actions alleged herein, Defendant has unlawfully discriminated against

 Plaintiff on the basis of his disability and failed to make reasonable accommodation to Plaintiff

 in violation of the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 794, et seq.

        55.     Defendant took adverse action against Plaintiff by denying Plaintiff’s request to

telework four (4) to five (5) times per week, denied Plaintiff’s detail request, placed Plaintiff on

work restrictions and stripped Plaintiff of his duties. Any reason proffered for Plaintiff s

termination would not be legitimate, and it would be pretext.

        56.     Defendant was aware that Plaintiff suffered from anxiety and suffered a stroke

prior to taking adverse action against Plaintiff by denying Plaintiff’s request to telework four (4)

to five (5) times per week, denied Plaintiff’s detail request, placed Plaintiff on work restrictions

and stripped Plaintiff of his duties.

        57.     Plaintiff has been treated differently and subjected to different terms and

conditions of employment due to his disability.

        58.     Defendant intentionally discriminated against Plaintiff because of his

disability.

        59.     Defendant has limited, segregated and classified Plaintiff in a way which

deprives him of employment opportunities because of his disability.

        60.     Other employees who were similarly situated, but members of a different

protected class than Plaintiff, have received different terms and conditions of employment.

        61.     Plaintiff believes he was subjected to discrimination because of his disability.


        62.     Defendant is directly liable for the discriminatory acts or omissions of its

agents, servants and employees while acting within the course and scope of their

employment, under the theory of Respondeat Superior.

                                                  8
                Case 1:19-cv-00348 Document 1 Filed 02/11/19 Page 9 of 13



          63.    Due to Defendant's actions, Plaintiff was humiliated, embarrassed and made to

endure a great amount of pain and suffering and such impact is on-going and permanent in

nature.

          64.    Plaintiff has incurred lost wages and loss of career opportunity now and into

the future, all without any negligence being attributed to Plaintiff.

                                      PRAYER FOR RELIEF

                  WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

                  a. Award compensatory damages in excess Five Hundred
                     Thousand Dollars ($300,000.00);

                  b. Award lost wages;

                  c. Award back pay and benefits, with interest;

                  d. Award future wages;

                  e. Award reasonable attorney fees, costs, and expenses incurred for this
                     action;

                  f. Award equitable, declaratory, and injunctive relief; and

                  g. Award such other and further relief as this Honorable Court deems just
                     and proper.


                 a.   proper.

                               COUNT TWO
  (RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
   1964 and the REHABILITATION ACT of 1973, as amended, 29 U.S.C. § 794, et seq.

          65.    Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth herein.




                                                  9
              Case 1:19-cv-00348 Document 1 Filed 02/11/19 Page 10 of 13



        66.     Plaintiff engaged in protected activity by complaining of discriminatory

harassment to Defendant in or about May or early June 2016 and he continued to lodge

complaints going forward.

        67.     Soon after complaining, Plaintiff was subjected to the unlawful treatment and

adverse actions alleged throughout this Complaint in violation of Title VII.

        68.     In particular, in response to and because of Plaintiff’s protected activity,

Defendant, by and through its agents, servants, and employees took adverse action against him

by denying his request to telework four (4) to five (5) times per week, denied Plaintiff’s detail

request, placed Plaintiff on work restrictions and stripped Plaintiff of significant duties and

responsibilities.

        69.     Defendant subjected Plaintiff to the aforementioned adverse employment actions

because of his participation and opposition to the unlawful and discriminatory employment

practices of Defendant in violation of Title VII.

        70.     Defendant, including Plaintiff’s supervisors, knew of Plaintiff’s engagement in

protected activity prior to engaging in the aforementioned adverse actions when they were

informed by Plaintiff as part of the complaint process through Defendant’s EEO office or were

otherwise informed about Plaintiff’s EEO activity. Plaintiff’s supervisor, McLaurie was also

informed by his predecessors that Plaintiff engaged in protected activity. Plaintiff’s supervisor,

Dukeman, was also aware that Plaintiff engaged in protected activity as Plaintiff had previously

filed an EEO complaint against her regarding non-selection for a position.

        71.     The adverse retaliatory actions to which Plaintiff has been subjected are a direct

result of Plaintiff having previously engaged in protected activity.




                                                    10
             Case 1:19-cv-00348 Document 1 Filed 02/11/19 Page 11 of 13



       72.     Plaintiff’s prior protected activity was a determining factor in Defendant’s

unlawful conduct toward Plaintiff.

       73.     Plaintiff’s prior protected activity was a motivating factor in Defendant’s

unlawful conduct toward Plaintiff.

       74.     Similarly situated employees (no known prior protected activity) were not

subjected to the same, similar or any adverse treatment.

       75.     Defendant’s unlawful conduct has created a climate of fear and intimidation for

Plaintiff and other employees, which creates a chilling effect on bringing discrimination

complaints to the fore in violation of Title VII.

       76.     The reasons proffered by Defendant for its unlawful conduct are pre-textual and

Defendant cannot further offer any legitimate reason for its unlawful conduct.

       77.     Defendant’s unlawful conduct negatively impacted the terms, conditions and

privileges of Plaintiff’s employment.

       78.     Defendant’s retaliatory conduct has been intentional, deliberate, willful,

malicious, reckless and in callous disregard of the rights of Plaintiff because of his participation

and opposition to Defendant’s discriminatory conduct.

       79.     Defendant is directly liable for the discriminatory acts or omissions of its agents,

servants and employees while acting within the course and scope of their employment, under the

theory of Respondeat Superior.

       80.     As a direct and proximate cause of Defendant’s conduct alleged throughout this

Complaint, Plaintiff suffered and continues to suffer from harm, injury and monetary damages –

including but not limited to past and future loss of income, benefits, promotion and promotional




                                                    11
             Case 1:19-cv-00348 Document 1 Filed 02/11/19 Page 12 of 13



opportunities, career opportunities, medical expenses and costs – and is entitled to all available

legal and equitable remedies.

       81.      Plaintiff was humiliated, embarrassed and made to endure a great amount of pain

and suffering, and his injury is permanent in nature. Further, Defendant’s treatment and actions

were ongoing.

       82.      Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity

now and into the future, and all of the other losses stated with Plaintiff contributing in any way

thereto.


WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

                a. Award monetary damages and equitable relief for all harm Plaintiff has

                   sustained as a result of Defendant’s unlawful conduct, including for loss of

                   promotional potential, reputation, lost wages, lost job benefits he would have

                   received but for Defendant’s unlawful conduct;

                b. Award medical costs and expenses incurred as a result of Defendant’s unlawful
                   conduct;

                c. Award reasonable attorney fees, costs, and expenses incurred for this action;

                d. Order Defendant to institute a policy and procedure to be implemented against
                   discrimination;

                e. Equal Employment Opportunity training for Defendant and the supervisory
                   officials at issue herein;

                f. Require supervisory training for the supervisors at issue herein;

                g. Award equitable, declaratory, and injunctive relief; and

                h. Award such other and further relief as this Honorable Court deems just and
                   proper.




                                                 12
           Case 1:19-cv-00348 Document 1 Filed 02/11/19 Page 13 of 13



                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues set forth herein.


                                              Respectfully submitted,

                                              /S/ Donna Williams Rucker
                                              DonnaWilliams Rucker, Esq.
                                              Deputy Managing Partner
                                              Labor & Employment Law Practice Group

                                              TULLY RINCKEY PLLC

                                              815 Connecticut Avenue N.W., Suite 720
                                              Washington, DC 20006
                                              Phone: (202) 787-1900
                                              Fax: (202) 640-2059
                                              Email: DRucker@fedattorney.com

Dated: February 11, 2019                      ATTORNEY FOR PLAINTIFF




                                                 13
